J-A25020-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: L.G., A MINOR :       IN THE SUPERIOR COURT OF
                                   :            PENNSYLVANIA
                                   :
                                   :
                                   :
                                   :
                                   :
                                   :
 APPEAL OF: T.G., MOTHER           :            No. 711 WDA 2021

                 Appeal from the Order Entered May 22, 2021
              In the Court of Common Pleas of Allegheny County
              Orphans’ Court at No(s): CP-02-AP-0000008-2019


 IN THE INTEREST OF: N.G., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
                                       :
                                       :
                                       :
                                       :
 APPEAL OF: T.G., MOTHER               :        No. 712 WDA 2021

                  Appeal from the Order Dated May 22, 2021
              In the Court of Common Pleas of Allegheny County
              Orphans’ Court at No(s): CP-02-AP-0000192-2020


 IN THE INTEREST OF: L.G., A MINOR :       IN THE SUPERIOR COURT OF
                                   :            PENNSYLVANIA
                                   :
                                   :
                                   :
                                   :
                                   :
                                   :
 APPEAL OF: T.G., MOTHER           :            No. 713 WDA 2021

                  Appeal from the Order Entered June 9, 2021
              In the Court of Common Pleas of Allegheny County
              Orphans’ Court at No(s): CP-02-AP-0000193-2020
J-A25020-21


    IN THE INTEREST OF: K.S., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: T.G., MOTHER                    :       No. 714 WDA 2021

                   Appeal from the Order Entered June 9, 2021
               In the Court of Common Pleas of Allegheny County
               Orphans’ Court at No(s): CP-02-AP-0000194-2020


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KING, J.:                            FILED: NOVEMBER 19, 2021

        Appellant, T.G. (“Mother”), appeals from the orders entered in the

Allegheny County Court of Common Pleas, Orphans’ Court Division, granting

the petitions of Appellee, the Allegheny County Office of Children, Youth and

Families (“CYF”), for involuntary termination of Mother’s parental rights to her

minor children, L.G., N.G., L.G., and K.S. (“Children”).1 We affirm.

        The relevant facts and procedural history of these appeals are as follows.

Mother has six children, two of whom are older than eighteen and not subject

to the current proceedings. CYF first became involved with the family in 2003,

and it received fourteen (14) referrals prior to this case being accepted for

services in 2016. (See N.T. Hearing, 4/9/21, at 17). CYF addressed domestic

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Because two of the children have the same initials, we will refer to them as
L.G. and L.N.G.

                                           -2-
J-A25020-21


violence against Mother and Children by M.G., Mother’s husband and the

father of L.G., N.G., and L.N.G. (Id. at 10-11). At the time of the termination

proceedings, M.G. was awaiting trial on charges of sexually abusing N.G. (Id.

at 12, 14).

      CYF removed N.G. from Mother’s care in April 2017, when Mother

refused to pick up N.G. following his discharge from a mental health facility.

(Id.) At the time, Mother stated that she was unable to address N.G.’s mental

health needs. (Id.) CYF removed L.G. on January 30, 2018, after Mother’s

inability to address L.G.’s mental health needs resulted in the child’s

commitment to a mental health facility. (Id.)

      CYF first removed L.N.G. and K.S. on August 30, 2018.         (Id.)   The

removal occurred due to domestic violence in the home. (Id. at 16). CYF

returned L.N.G. and K.S. to Mother’s care in March 2019, after Mother

complied with certain CYF services. (Id.) Nevertheless, CYF again removed

L.N.G. and K.S. in August 2019.     At that time, CYF learned that Mother’s

boyfriend, C.F., was living in the family home and set fire to the garage. (Id.

at 24, 27). C.F. watched the children when Mother was not present, and he

participated in “some sort of altercation” with N.G. (Id. at 25).

      Mother subsequently failed to comply with her court-ordered family

service plan goals. Specifically, Mother refused to sign releases for CYF to

obtain proof of compliance with mental health services. (Id. at 45). Mother

also refused to utilize recommended services including intensive outpatient


                                     -3-
J-A25020-21


treatment for drug and alcohol abuse. (Id. at 43-44).

       On December 1, 2020, CYF filed petitions for involuntary termination of

Mother’s parental rights to Children.          The court conducted a termination

hearing on April 9, 2021.        At the hearing, the court heard testimony from

Stacey Policicchio, the CYF caseworker, Dr. Patricia Pepe, a licensed

psychologist, and Mother.          In orders entered May 22, 2021, the court

terminated Mother’s parental rights to Children.2 On June 17, 2021, Mother

timely filed separate notices of appeal and concise statements of errors at

each underlying docket number.            This Court consolidated the appeals sua

sponte on July 14, 2021.

       Mother now raises one issue for our review:

          Did the trial court abuse its discretion and/or err as a matter
          of law in concluding that termination of … Mother’s parental
          rights would serve the needs and welfare of the Children
          pursuant to 23 Pa.C.S. § 2511(b)?

(Mother’s Brief at 12).

       Appellate review in termination of parental rights cases implicates the

following principles:

          In cases involving termination of parental rights: “our
          standard of review is limited to determining whether the
          order of the trial court is supported by competent evidence,
          and whether the trial court gave adequate consideration to
          the effect of such a decree on the welfare of the child.”



____________________________________________


2 The court also involuntarily terminated M.G.’s parental rights, and he is not
a party to the current appeal.

                                           -4-
J-A25020-21


In re. Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972

A.2d 5, 8 (Pa.Super. 2009)).

              Absent an abuse of discretion, an error of law, or
              insufficient evidentiary support for the trial court’s
              decision, the decree must stand. … We must employ
              a broad, comprehensive review of the record in order
              to determine whether the trial court’s decision is
              supported by competent evidence.

           In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
           banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
           (internal citations omitted).

              Furthermore, we note that the trial court, as the finder
              of fact, is the sole determiner of the credibility of
              witnesses and all conflicts in testimony are to be
              resolved by [the] finder of fact. The burden of proof
              is on the party seeking termination to establish by
              clear and convincing evidence the existence of
              grounds for doing so.

           In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
           2002) (internal citations and quotation marks omitted). The
           standard of clear and convincing evidence means testimony
           that is so clear, direct, weighty, and convincing as to enable
           the trier of fact to come to a clear conviction, without
           hesitation, of the truth of the precise facts in issue. In re
           J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We may
           uphold a termination decision if any proper basis exists for
           the result reached. In re C.S., 761 A.2d 1197, 1201
           (Pa.Super. 2000) (en banc). If the court’s findings are
           supported by competent evidence, we must affirm the
           court’s decision, even if the record could support an opposite
           result. In re R.L.T.M., 860 A.2d 190, 191[-92] (Pa.Super.
           2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d

1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d 1165

(2008)).


                                       -5-
J-A25020-21


     CYF filed a petition for the involuntary termination of Mother’s parental

rights on the following grounds:

        § 2511. Grounds for involuntary termination

            (a) General rule.—The rights of a parent in regard to
        a child may be terminated after a petition filed on any of the
        following grounds:

                                   *     *   *

                  (2) The repeated and continued incapacity,
           abuse, neglect or refusal of the parent has caused the
           child to be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

                                   *     *   *

                  (5) The child has been removed from the care of
           the parent by the court or under a voluntary agreement
           with an agency for a period of at least six months, the
           conditions which led to the removal or placement of the
           child continue to exist, the parent cannot or will not
           remedy those conditions within a reasonable period of
           time, the services or assistance reasonably available to
           the parent are not likely to remedy the conditions which
           led to the removal or placement of the child within a
           reasonable period of time and termination of the parental
           rights would best serve the needs and welfare of the
           child.

                                   *     *   *

                  (8) The child has been removed from the care of
           the parent by the court or under a voluntary agreement
           with an agency, 12 months or more have elapsed from
           the date of removal or placement, the conditions which
           led to the removal or placement of the child continue to
           exist and termination of parental rights would best serve
           the needs and welfare of the child.

                                       -6-
J-A25020-21



                                         *     *   *

               (b) Other considerations.―The court in terminating
          the rights of a parent shall give primary consideration to the
          developmental, physical and emotional needs and welfare
          of the child. The rights of a parent shall not be terminated
          solely on the basis of environmental factors such as
          inadequate housing, furnishings, income, clothing and
          medical care if found to be beyond the control of the parent.
          With respect to any petition filed pursuant to subsection
          (a)(1), (6) or (8), the court shall not consider any efforts by
          the parent to remedy the conditions described therein which
          are first initiated subsequent to the giving of notice of the
          filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (5), (8), (b). “Parental rights may be involuntarily

terminated where any one subsection of Section 2511(a) is satisfied, along

with consideration of the subsection 2511(b) provisions.” In re Z.P., supra

at 1117.3

       On appeal, Mother argues that CYF failed to provide clear and convincing

evidence that termination would meet the needs and welfare of Children under

Section 2511(b). Mother argues that the court erred in examining her own

faults and missteps, and she emphasizes that Section 2511(b) concerns “the

welfare of the child and not the fault of the parent.” (Mother’s Brief at 21)

(emphasis in original). Mother claims that the court should have considered

the emotional effect that termination of the bond between Mother and Children

would create. Based upon the foregoing, Mother concludes that the Orphans’


____________________________________________


3Mother concedes that grounds for termination existed pursuant to Section
2511(a)(2). (See Mother’s Brief at 18-19).

                                             -7-
J-A25020-21


Court erroneously terminated her parental rights. We disagree.

      Under Section 2511(b), the court must consider whether termination

will meet the child’s needs and welfare.    In re C.P., 901 A.2d 516, 520

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent-child bond, paying

close attention to the effect on the child of permanently severing the bond.”

Id. (internal citations omitted). “In this context, the court must take into

account whether a bond exists between child and parent, and whether

termination would destroy an existing, necessary and beneficial relationship.”

In re Z.P., supra at 1121.

      “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be

considered unfit and have … her rights terminated.” In re B.L.L., 787 A.2d

1007, 1013 (Pa.Super. 2001).

         There is no simple or easy definition of parental duties.
         Parental duty is best understood in relation to the needs of
         a child. A child needs love, protection, guidance, and
         support. These needs, physical and emotional, cannot be
         met by a merely passive interest in the development of the
         child.   Thus, this [C]ourt has held that the parental
         obligation is a positive duty which requires affirmative
         performance.

         This affirmative duty encompasses more than a financial

                                    -8-
J-A25020-21


        obligation; it requires continuing interest in the child and a
        genuine effort to maintain communication and association
        with the child.

        Because a child needs more than a benefactor, parental duty
        requires that a parent exert [herself] to take and maintain
        a place of importance in the child’s life.

        Parental duty requires that the parent act affirmatively with
        good faith interest and effort, and not yield to every
        problem, in order to maintain the parent-child relationship
        to the best of…her ability, even in difficult circumstances. A
        parent must utilize all available resources to preserve the
        parental relationship, and must exercise reasonable
        firmness in resisting obstacles placed in the path of
        maintaining the parent-child relationship. Parental rights
        are not preserved by waiting for a more suitable or
        convenient time to perform one’s parental responsibilities
        while others provide the child with his or her physical and
        emotional needs.

In re B., N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.

718, 872 A.2d 1200 (2005) (internal citations omitted).

     Instantly, the court evaluated Children’s circumstances following their

removal from Mother’s care. N.G. was removed from Mother’s care over four

(4) years ago, and he has not returned to Mother’s home ever since. (See

N.T. Hearing at 15). N.G. was the victim of abuse by his father, and he has

required several psychiatric hospitalizations. (Id. at 64, 89). In September

2018, N.G. was placed at a group home. (Id. at 64). Dr. Pepe testified that

N.G. has experienced stability for significant periods when active in therapy

and not in contact with Mother. (Id. at 108-109).

     Although N.G. has expressed that he misses Mother and would like to

return home, Dr. Pepe explained that N.G.’s preference has been “variable”

                                    -9-
J-A25020-21


and “reactive.”4 (Id. at 157). Dr. Pepe noted that N.G. expresses fear of

“losing his family” and is “extremely afraid” of his father’s upcoming criminal

trial. (Id. at 104, 115). Further, Dr. Pepe explained that N.G. has doubts

about his chances for adoption, noting that he experiences PTSD, physical

aggression, and suicidal ideations. (Id. at 65, 116). N.G.’s attachment issues

with Mother are ongoing, and “at time he feels rejected by her.” (Id. at 102).

In light of this information, the court determined that “the relationship

between [N.G] and … Mother is unhealthy and has the potential to further

perpetuate [N.G.’s] trauma.” (Orphan’s Court Opinion, filed July 26, 2021, at

22).

       L.G. has been in ten (10) placements since her initial removal and has

experienced five (5) psychiatric hospitalizations. (See N.T. Hearing at 65).

Dr. Pepe testified that L.G. has developed maladaptive personality traits by

attempting to placate Mother. (Id. at 99). Like N.G., L.G. has made “a lot of

progress” since being taken out of Mother’s care. (Id. at 79). Ms. Policicchio

testified that L.G. has not been hospitalized recently, and L.G. has not

displayed severe behavioral issues in her foster home.        (Id.)   The court

emphasized that L.G. has an “unhealthy relationship with [M]other,” and L.G.

does not desire to return to Mother’s care. (Orphan’s Court Opinion at 23).

       L.N.G. and K.S. have lived together in a total of five (5) foster homes,


____________________________________________


4We note that counsel for N.G. has filed an appellate brief arguing for reversal
of the order terminating Mother’s parental rights to N.G. only.

                                          - 10 -
J-A25020-21


residing with their current foster mother in a pre-adoptive home since August

2019. (See N.T. Hearing at 67). L.N.G. was previously diagnosed with PTSD,

and K.S. was diagnosed with an adjustment disorder. (Id. at 68). Dr. Pepe

testified that L.N.G. and K.S. have made “very positive progress behaviorally

and developmentally” and that they have formed “primary attachment” with

their foster mother. (Id. at 143). Thus, the court concluded that “[n]either

[L.N.G.] or [K.S.] have a necessary or beneficial bond with [M]other.”

(Orphan’s Court Opinion at 24).

     In light of the evidence presented by CYF, the Orphans’ Court concluded

that Mother’s failure to address her own mental health and addiction issues

prevented her from taking care of Children’s needs:

        Mother’s mental health concerns have prevented her from
        being able to effectively parent any of her children and most
        notably, to provide them with the safety and stability that
        they require. She does not have a necessary or beneficial
        bond with any of the children. The dependency court has
        given Mother multiple opportunities to reunify with her
        children.    Each return home was short lived, and
        reunification was never successful. Each new placement
        brought new challenges and has had catastrophic effects on
        the children’s development. Nearly all of the children have
        pervasive and significant mental health concerns; all of
        which have been directly impacted by their multiple
        placements and continued relationship with their Mother.
        For those reasons and the reasons above, the court finds
        that the benefits of termination far outweigh the negative
        impact that it may have on the children and that termination
        of Mother’s parental rights best suits the children’s needs
        and welfare.

(Orphans’ Court Opinion at 24-25). Our review of the record supports the

court’s determination.   See In re Z.P., supra.    We emphasize Dr. Pepe’s

                                   - 11 -
J-A25020-21


conclusions that Children exhibit more of a primary bond toward their older

siblings than with Mother. (See CYF Exhibit 1 at 19).

      Here, Mother has repeatedly failed to address Children’s extensive

mental health issues, refusing to take Children back into her home after their

psychiatric hospitalizations.   (See N.T. Hearing at 15, 102).    Mother also

exhibits denial of her own mental health issues and has been dishonest about

her alcohol use. (Id. at 89-90, 134). Finally, Mother continues to make poor

decisions, choosing relationships “with men with questionable attributes and

alcohol abuse resulting [in] not providing her children with essential care and

parental attention.” (See CYF Exhibit 1 at 14).

      Terminating Mother’s parental rights would not destroy existing,

necessary, and beneficial relationships for Children. See In re Z.P., supra.

Based upon the foregoing, the record supports the court’s conclusion that clear

and convincing evidence supported termination for Mother’s parental rights

under Section 2511(b). Id. Consequently, we affirm the orders terminating

Mother’s parental rights to Children.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/2021

                                     - 12 -